    Case 1:16-cv-05165-ER-KNF Document 3201 Filed 09/18/20 Page 1 of 26




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARIA VECCHIO, individually and
on behalf of all others similarly
situated,
                               Plaintiﬀ,
                                                              OPINION & ORDER
                 – against –                                     16 Civ. 5165 (ER)
QUEST DIAGNOSTICS INC.,
EXAMONE WORLD WIDE, INC., and
EXAMONE LLC,
                               Defendants.


RAMOS, D.J.:
        Mobile medical examiner Maria Vecchio ﬁled her lawsuit in June 2016, alleging
that her employer, ExamOne, had failed to pay minimum and overtime wages in violation
of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 206, 207. Since then, nearly
3000 other mobile examiners have joined her lawsuit as “opt-in plaintiﬀs.” After years of
discovery, the defendants move to decertify this nation-wide class and for partial
summary judgment of Vecchio’s minimum wage claims and the overtime claims of 32
opt-in plaintiﬀs.
        After careful review of the extensive record presented to it, the Court GRANTS
the defendants’ motion to decertify and their motions for partial summary judgment. ee
Court ﬁnds that Vecchio has failed to show the opt-in plaintiﬀs are similarly situated to
her in any material respect. ee Court further ﬁnds that, after discovery, Vecchio’s
minimum wage claims and the overtime claims of 32 opt-in plaintiﬀs1 must be dismissed
as a matter of law.


1
 "ese plaintiﬀs are Tiﬀany Anderson, Crystal Broady, Macheall Christion-Amador, Terry Clyde, Rut
Contreras, Donita Craig, Sandra Davis, Maureen Dickinson, Lisa Dunn, Michelle Dunn, Nancy Fagan,
Kendra Whiteside Fantroy, Christine Gee, Edwin Gonzalez, Alexis Harris, Mary Hough, Felisa Knowles,
JoAnn Kresko, Sallie Laurel, Brenda Martin, Veronica Morrison, Reshondra Parks, "elma Pichon, Holly
     Case 1:16-cv-05165-ER-KNF Document 3201 Filed 09/18/20 Page 2 of 26




I.       BACKGROUND
         ExamOne LLC, a wholly owned subsidiary of ExamOne World Wide, Inc. (in

turn a wholly owned subsidiary of Quest Diagnostics Inc.), provides medical
examinations of individuals applying for life insurance policies. Rooney Decl. ex. 12
(“Kingcade Dep.”) 31:15–18, Doc. 3177. eese exams can include, inter alia, physical
measurements, blood draws, electrocardiograms, and taking medical histories. Rooney
Decl. ex. 1 (“Standards & Protocols Manual”) at 7–8.
         A. ExamOne’s Contractors & Employees
         ExamOne employs and contracts with mobile medical examiners to perform these
procedures. Kingcade Dep. 34:7–17. ee examiners typically travel to patients’ homes
or oﬃces, although they also can perform examinations at health fairs sponsored by an
employer or at an ExamOne oﬃce. See Kingcade Dep. 33:16–34:6; Rooney Decl. ex. 10
(“Cessner Dep.”) 11:14–21. Examiners advise ExamOne when they are available during
the week to conduct examinations, as well as what zip codes they are willing to serve.
Cessner Dep. 63:17–25. In addition to performing the examination itself, examiners
perform administrative work before and afterward, including contacting clients to
conﬁrm upcoming examinations, preparing and printing paperwork, and packaging and
shipping specimens collected from the patient. Id. 16:6–4.
         Some of these mobile examiners are hired as independent contractors. eese
contractors agree to perform examinations according to policies and standards set by
ExamOne, see generally Standards & Protocols Manual, for which they were paid either
a percentage of the revenue ExamOne earned from insurance providers or a set fee per
procedure, Kingcade Dep. 36:23–37:8. ee rates and method of payment vary depending
on negotiations between ExamOne and the individual contractor. Id. Independent
contractors provide equipment such as stethoscopes, centrifuges, and butterﬂy needles


Pitzer, Carmella Pope, Marci Raso, Delanda Robertson, Bernadette Rodriguez, Ann Schaefer, Savanna
"omas, Candace Truett, and Brittany Wood.



                                                  2
    Case 1:16-cv-05165-ER-KNF Document 3201 Filed 09/18/20 Page 3 of 26




(i.e., needles used in blood draws where the patient’s vein is diﬃcult to ﬁnd), while
ExamOne provides a “test kit” for each examination.2 See, e.g., Rooney Decl. ex. 6

(“Vecchio Independent Contractor Agreement”) § 4; Rooney Decl. ex. 33 (“Fagan Dep.”)
33:2–6. Some contractors use the equipment they purchased in connection with
conducting examinations for employers other than ExamOne. Fagan Dep. 33:7–16.
           Some contractors form an independent legal entity such as a limited liability
company, which is the actual party in contract with ExamOne. See, e.g., Rooney Decl.
ex. 29 (“Dunn Dep.”) 4:19–21. In fact, some of these entities employ several other
individuals, to whom the independent contractor delegates his or her exams. See, e.g.,
Rooney Decl. ex. 75 (“Brosnan Decl.”) ¶ 7. Independent contractors can and do work for
other insurance examination providers, with at least one contractor working for up to a
dozen companies at one time. Shelton Dep. 18:13–17. Independent contractors do not
record their time at all with ExamOne. Cessner Dep. 11:4–6.
           Other examiners are directly employed by ExamOne, almost always on a part-
time basis. Rooney Decl. ex. 14 (“Strohm Dep.”) 10:8–13. As a policy, ExamOne
attempts to have examiners work fewer than 30 hours per week. Kingcade Dep. 112:10–
11. At times, an examiner’s manager could withdraw appointments remaining in the
week should the examiner be on track to work more than 30 hours. See, e.g., id. 110:8–
11; Badala Decl. ex. 13 (“Hughes Dep.”) 63:9– 17.
           Unlike independent contractors, employed examiners are provided equipment
including scales, centrifuges, blood pressure cuﬀs, and butterﬂy needles, in addition to
consumables in a test kit. Rooney Decl. ex. 16 (“Vecchio Dep.”) 118:1–5. ExamOne
does not provide or reimburse employees for printing supplies, including paper, ink, and
the printer itself. Rooney Decl. ex. 22 (“Christion-Amador Dep.”) 27:21–28:2.




2
    "e parties have not speciﬁed precisely what is in a test kit.



                                                         3
 Case 1:16-cv-05165-ER-KNF Document 3201 Filed 09/18/20 Page 4 of 26




       Employees are paid a set fee for each procedure performed during an
examination. Kingcade Dep. 36:17–22. eey additionally receive an hourly wage for

time spent performing examinations at health fairs or in ExamOne’s oﬃce, id. 55:20–25,
and they can receive bonus compensation under certain circumstances, including when
the patient does not show to the appointment. Cessner Dep. 47:19–48:1. Although
examiners are occasionally compensated for atypically large amounts of travel, ExamOne
does not reimburse examiners for normal mileage. Kingcade Dep. 66:2–25.
       B. Timekeeping
       Even though employed examiners are paid on a fee-for-service model, they are
required to track their time through a system called Teletime. Kingcade Dep. 90:14–91:1.
Some examiners use paper timesheets instead. See, e.g., Rooney Decl. ex. 60
(“Robertson Dep.”) 35:13–36:9. ExamOne used the time records created through these
systems to determine what mobile examiners may require an additional payment to reach
minimum wage — if their examination fees divided by their hours worked was less than
the statutory minimum — or overtime — if they worked more than 40 hours. Maletto
Decl. ¶ 4, Doc. 3176; Kingcade Dep. 112:7–14.
       ExamOne’s formal policies require that employed examiners keep track of their
time and indicate they can face discipline if they do not properly enter their time.

According to one undated document laying out the performance expectations of
examiners, “Examiners are required to clock in/out any time you are working for
ExamOne. Failure to clock in/out can result in disciplinary actions. Repeat oﬀenses may
result in termination.” Rooney Decl. ex. 4 at QUEST 1027; see also Rooney Decl. ex. 9
at NS_Mary.Hough 465 (threatening “corrective action” if examiners do not properly
record all time). In at least one May 2016 email produced during discovery, a manager
wrote to examiners directing them to record all time, including time for work done at
home. See Rooney Decl. ex. 8 (“[Y]ou will punch in and out anytime you are doing work
for Exam One. If you are completing exams you will punch in when you leave your


                                             4
 Case 1:16-cv-05165-ER-KNF Document 3201 Filed 09/18/20 Page 5 of 26




home and stay punched in until you complete your paperwork and centrifuging.”); see
also Rooney Decl. ex. 38 (“Harris Dep.”) 110:18–111:14 (describing a similar email).

       Several plaintiﬀs report, however, that they were directed to record only their time
working away from home. For example, Crystal Broady said, “eey told me, when you
leave your house, to clock in. And then when you are getting home, you clock out.”
Badala Decl. ex. 5 (“Broady Dep.”) 21:16–21. Additionally, one Teletime training
document indicated that examiners should clock in when leaving home and clock out
upon their return:
            §   Record your time as soon as you begin travel to your ﬁrst ap-
                pointment because your home is your ‘place of work’.
            §   If you will be returning home after your ﬁrst appointment, punch
                out as soon as you arrive home. If travel to your second appoint-
                ment of the day starts/ends at home, punch in as you are leaving
                home and punch out when you return home.
            §   If you are going immediately from your ﬁrst appointment to your
                second appointment of the day, remain punched in until all se-
                quential appointments are completed.
            §   If you have a gap between appointments, you are free to use this
                time as you wish, therefore you should punch out when you
                complete your appointment and punch back in when you begin
                to travel to your next appointment.
Badala Decl. ex. 15 at QUEST 3.
       Other examiners indicated that had been directed to limit their recording to the
time spent performing examinations. For example, Brittany Wood testiﬁed that she was
told shortly after being hired she “needed to only be clocked in when [she] was actually
doing exams.” Badala Decl. ex. 3 (“Wood Dep.”) 33:21–25, Doc. 3191. And Natasha
Truett stated, “[T]hey didn’t tell us to clock in [while performing post-examination
work]. eey just said when you’re doing the exam.” Badala Decl. ex. 4 (“Truett Dep.”)
57:17 22.
       And some examiners suggested that their managers confronted them when they
recorded time spent on tasks other than examinations. Reshondra Parks indicated she



                                             5
 Case 1:16-cv-05165-ER-KNF Document 3201 Filed 09/18/20 Page 6 of 26




would get questions from her managers when she recorded post-examination work.
Badala Decl. ex. 15 (“Parks Decl.”) 80:7–14. When she told them that an hour and

ﬁfteen minutes had passed between her last examination and when she clocked out
because she was working on examination-related paperwork, those managers told her to
clock out after she left the patient’s house, instead. Id. And Vecchio herself points out
that her manager once asked her to adjust her hours downward because the manager
believed Vecchio had spent too much time on post-examination work. Badala Decl. ex. 2
(“Opp. Dunbar Dep.”) 106:8–11.
       Employed examiners varied in their adherence to the oﬃcial ExamOne
timekeeping policy. Some recorded all of their time, including pre- and post-examination
work. See, e.g., Skelton Decl. ¶ 4, Doc. 444. Others failed to record all of their time
because it was “natural not to think about it” given the fee-for-service nature of their pay.
See, e.g., Harris Dep. 99:14–101:7. And others did not record their time at all, with one
denying the use of timesheets or Teletime altogether. See, e.g., Rooney Decl. ex. 63
(“Seemer Dep.”) 27:1–28:15.
       C. Estimating Time Worked
       During discovery, the parties ultimately deposed 59 plaintiﬀs, including Vecchio.
In these depositions, the deponents made widely varying estimates of the time they

traveled between appointments, the time they spent working on pre-appointment tasks,
the time they spent during examinations, and the time they spent on post-examination
tasks. Travel time between appointments varied between 12 and 98 minutes per
appointment, for example. Rooney Decl. tbl. 2. Pre-appointment work could vary
between 15 and 120 minutes. Compare Vecchio Dep. 53:2–6 with Rooney Decl. ex. 35
(“Gee Dep.”) 22:18–23:1. ee time to complete an examination procedure varied, as
well, among examiners. For example, one examiner testiﬁed it took her 5 to 10 minutes
to take physical measurements while another took between 30 and 40 minutes. Compare




                                              6
    Case 1:16-cv-05165-ER-KNF Document 3201 Filed 09/18/20 Page 7 of 26




Rooney Decl. ex. 66 (“Soto Dep. 32:9–15”) with Rooney Decl. ex. 70 (“Validum Dep.”)
49:10–50:1.

        To generalize the amount of time worked across the collective, Vecchio engaged
an expert, Dr. Stephanie Plancich, who created a methodology she claims can “reliably
identify minimum wage and overtime violations for class members.” Badala Decl. ex. 22
(“Plancich Rep.”) ¶ 2. Vecchio provided Plancich with, inter alia, ExamOne’s pay
schedule for the various procedures; ExamOne’s estimates of time to prepare for, travel
to, perform procedures, and process paperwork for procedures afterwards; records of
procedures performed and wages paid for 13 examiners, including Vecchio; time records
for 85 employees; and deposition transcripts of 12 examiners, including Vecchio.3 Id.
¶¶ 10–11, ex. B.
        In creating her methodology, Plancich accepted ExamOne’s estimates of the time
it takes to perform medical procedures but did not rely on ExamOne’s estimates of travel
time or pre- and post-examination work. Plancich Rep. ¶ 15(a). To estimate travel time
and time spent on pre- and post-examination tasks, Plancich reviewed the 12 depositions
provided to her by Vecchio and calculated an average based on the testimony. Id. ¶ 15(b),
(c). She concluded that, on average, an examiner would spend 29 minutes preparing for
an appointment, 41 minutes on post-appointment work, and 25 minutes traveling between
appointments. Id. ¶ 19. Plancich opined that any given plaintiﬀ’s minimum wage and
overtime violations can then be calculated by using ExamOne’s estimates of time
conducted per procedure, her per-appointment estimates of travel time, pre-examination
work, and post-examination work, and ExamOne’s records of procedures conducted and
wages paid. Id. ¶¶ 22–25.
        An expert engaged by ExamOne, Dr. Joseph A. Krock, characterizes Plancich’s
methodology as producing “incorrect, inaccurate, and unreliable estimates of minimum

3
  Vecchio provided Plancich with the wage records of Mary Hough, but did not provide her deposition
transcript.



                                                   7
 Case 1:16-cv-05165-ER-KNF Document 3201 Filed 09/18/20 Page 8 of 26




wage and overtime violations.” Rooney Reply Decl. ex. 3 (“Krock Rep.”) ¶ 9(8), Doc.
3200. Krock ﬁrst opined that Plancich’s calculation of average travel, pre-appointment,

and post-appointment times was inaccurate because she did not cross-reference estimates
described by deponents with other data provided to her, including appointment records.
Id. ¶ 25. He further notes that time estimates could vary widely within a single
deposition, and that Plancich did not account for the reasons behind that variation in her
methodology, thereby reducing its usefulness. Id. ¶ 26. For example, one deponent
stated she spent between 15 minutes and 2 hours per day on pre-appointment activities
and between 2 and 4 hours per examination on post-appointment work. Id. ¶ 27 (citing
Rooney Decl. ex. 31 (“Ellis Dep.”) 34:3–17, 35:19–26:15. And he notes that time
estimates vary widely as well among the diﬀerent deponents. Id. ¶ 31. For example, one
deponent estimated post-appointment time per examination at between 15 and 30
minutes, while another estimated between 120 and 140 minutes. Id. ¶ 30. Finally, Krock
observed that Plancich’s methodology sometimes resulted in improbable amounts of time
worked per day, calculating that at least one deponent worked nearly 21 hours in a single
day, with over 16 of those hours being spent on pre- and post-appointment work. Id.
¶ 33.
        D. Maria Vecchio
        Maria Vecchio, the named plaintiﬀ, began working for ExamOne as an
independent contractor in November 2013, earning 38 percent of the amount ExamOne
billed to insurance companies for each examination. Vecchio Independent Contractor
Agreement § 2. She was hired as a part-time employee in June 2014, earning a set fee
per examination performed and an overtime rate of $26.54 per hour. Rooney Decl. ex. 7
(“Employment Oﬀer”) at 1. During her time at ExamOne, Vecchio worked in New York
City and primarily examined patients at their homes and oﬃces until she left ExamOne in
2016. Defs.’ Statement of Material Facts (“Defs.’ SMF”) ¶¶ 1, 3, Doc. 3181. Like other




                                             8
    Case 1:16-cv-05165-ER-KNF Document 3201 Filed 09/18/20 Page 9 of 26




employed mobile examiners, Vecchio received a pre-determined fee for each procedure
she completed. Id. ¶ 4.

         Vecchio claims that she did not make minimum wage and was owed overtime for
her work at ExamOne. In her deposition, she stated that she was not paid “for at least
three hours out of [her] day” and that she worked ten to twelve hours per day “95% of the
time.” Plaintiﬀ’s Statement of Material Facts (“Pl.’s SMF”) ¶ 12, Doc. 3188. She further
claims that her supervisor, Danielle Dunbar, directed her to record only the time she spent
in an examination, and to not include any time spent traveling or working before or after
an examination. Id. ¶ 8.
         Vecchio’s expert, Plancich, used Vecchio as an “illustration” of her methodology
for calculating collective-wide damages, characterizing the analysis as “preliminary.”
Pl.’s SMF ¶¶ 2, 3. Plancich ultimately concluded, “Ms. Vecchio does not have Federal
minimum wage violations.” Defs.’ SMF ¶¶ 9, 11. ee expert conﬁrmed this ﬁnding in
her two depositions. See Defs.’ SMF ¶¶ 10, 12.
         E. Other Plaintiﬀs
         ee 32 opt-in plaintiﬀs against whom the defendants move for summary
judgement each characterized the amount of time they worked for ExamOne in a typical
week during their depositions:
         §   Tiﬀany Anderson — “I do not recall ever working over 40 hours as an
             ExamOne employee.” Ex. G4 at 18:17–18.
         §   Crystal Broady — Q: Was there ever a time that you worked more than 40
             hours in a week . . . . A: No. Ex. H at 27:19–21.
         §   Macheall Christion-Amador — “I have never worked over 40 hours in a
             week at ExamOne.” Ex. I at 8:18–19.
         §   Terry Clyde — Q: While you worked for [ExamOne], did you ever work
             more than 40 hours per week? A: No. Ex. J at 37:8–11.




4
 All exhibits referenced in this list are exhibits to the Rooney Declaration ﬁled in support of the
defendants’ motion for summary judgement, Doc. 3182.



                                                      9
Case 1:16-cv-05165-ER-KNF Document 3201 Filed 09/18/20 Page 10 of 26




    §   Rut Contreras — Q: Have you ever worked more than 40 hours in a week
        for ExamOne? A: No. Ex. K at 53:2–4.
    §   Donita Craig — Q: While you worked at [ExamOne] did you ever record a
        time sheet with more than 40 hours in a work week? A: No ma’am. Ex. J at
        42:4–6.
    §   Sandra Davis — Q: At any time during your employment with ExamOne,
        did you ever work more than 40 hours a week? A: No. Ex. M at 40:11–13.
    §   Maureen Dickinson — Q: Were you ever scheduled to work more than 40
        hours per week? A: No. . . . Q: While you worked at ExamOne, did you
        ever record and submit time sheets with more than 40 hours? A: No. Ex. N
        at 38:4–6, 43:21–24.
    §   Michelle Dunn — Q: Did you ever work more than 40 hours for
        [ExamOne]? A: No. Ex. O at 63:1–3.
    §   Nancy Fagan — Q: Did you ever work more than 40 hours in a week for
        [ExamOne]? A: It could be. Q: Do you know if you did? A: . . . I would
        say 40. No more than 40. Ex. P at 48:18–49:1.
    §   Kendra Whiteside Fantroy — Q: Did you ever work more than 40 hours in
        a week for ExamOne? A: No. Ex. Q at 30:2–4.
    §   Christine Gee — Q: [H]as there ever been a week that you recall since 2015
        that you worked more than 40 hours in a week? . . . A: No. Ex. R at 61:7–
        13.
    §   Alexis Harris — Q: Have you ever worked more than 40 hours in a week for
        ExamOne? A: No. . . . Ex. S at 64:13–19.
    §   Mary Hough — Q: Was there ever a time that you worked more than 40
        hours in a week for ExamOne? A: I don’t think so. Ex. T at 52:11–13.
    §   Felisa Knowles — Q: Did you ever work more than 40 hours per week for
        ExamOne or Quest? A: I don’t believe so. Ex. U at 35:1–3.
    §   JoAnn Kresko — Q: Did you ever work more than 40 hours in a week for
        ExamOne? A: No. Ex. V at 44:6–11.
    §   Sallie Laurel — Q: Did you ever work more than 40 hours in a week for
        ExamOne? A: Probably not. Ex. W at 45:15–17.
    §   Brenda Martin — Q: Let’s say time spent driving and at applicants’ homes,
        did you ever perform more than 40 hours a week? A: I imagine I did. No.
        Wait a minute. No. I could not have done that. I could not have because I
        had my other job. So the answer would be no. Q: Counting [pre-exam work,
        post-exam work, and time at applicants’ homes], did you ever work more than
        40 hours a week for ExamOne? A: Okay. Based on the times that I’ve given
        you, I would say that I did not. . . . Ex. X at 54:1–14.
    §   Veronica Morrison — Q: Did you ever work more than 40 hours in a week
        for ExamOne? A: No. Ex. Y at 41:1–3.


                                       10
Case 1:16-cv-05165-ER-KNF Document 3201 Filed 09/18/20 Page 11 of 26




    §   Reshondra Parks — Q: Did you recall ever working more than 40 hours in a
        week for ExamOne? A: No. Ex. Z at 87:21–88:1.
    §   Carmella Pope — Q: Have you ever worked more than 40 hours in a week
        for ExamOne? A: No. Ex. AA at 54:16–17.
    §   Marci Raso — Q: In a given week have you ever worked more than 40 hours
        for ExamOne? A: I am going to say no. Not 40 hours, no. Ex. BB at 57:7–
        10.
    §   Delanda Robertson — Q: While you worked for [ExamOne], did you ever
        actually work more than 40 hours per week? A: Never. Ex. CC at 46:10–17
    §   Bernadette Rodriguez — Q: Did you ever work more than 40 hours in a
        week? A: No. Ex. DD at 31:23–32:1.
    §   Ann Schaefer — Q: While you worked for ExamOne, did you ever work
        more than 40 hours in one week? A: I did not, no. Ex. EE at 43:9–11.
    §   Candace Truett — Q: Did you ever work more than 40 hours per week? A:
        No. Ex. FF at 53:3–5.
    §   Brittany Wood — Q: Did you ever work more than 40 hours in a week for
        ExamOne? A: No, I think that would be my — the most that I would work in
        a week. Ex. GG at 47:14–17.
    §   Holly Pitzer — Q: Did you ever work more than 40 hours a week? A: I
        don’t think so. I might have. I don’t honestly recall. I didn’t — I didn’t try to
        make this job to be a full-time job when it came to the hours if that makes
        sense. Ex. HH at 45:3–8.
    §   Lisa Dunn — Q: Have you ever been scheduled to work more than 40 hours
        a week for [ExamOne]? A: I mean, I make my own schedule, so, I mean, I —
        typically between beginning to end for the whole week, I work anywhere from
        60 to 80 hours a week. Q: Would that be for [ExamOne] speciﬁcally or —
        A: All of them. It’s hard to break up, you know, one company or another, you
        know. Ex. II at 37:1–10.
    §   Velma Pichon — Q: Do you recall approximately how many hours a week
        you would perform services for ExamOne while you were in Alaska? A: In
        the beginning probably — as an independent contractor it was more probably
        more like 20 to 25 hours a week. And then once we became employees, I feel
        like my time went up. I want to say there were times I hit 35, 40 maybe.
        [Forty] was rare, but at least 30 to 35 hours a week. And then I didn’t have to
        work all those jobs either towards the end. I wasn’t working all those jobs. I
        was only working ExamOne. . . . Q. While you worked for ExamOne in
        Austin do you recall approximately how many hours a week you would work
        for ExamOne? A. Probably about 20 to 25. I think every once in a while I hit
        30. Very rare, though. Ex. JJ at 20:22–21:5, 23:1–5.
    §   Edwin Gonzalez — Q: Did you ever work more than 40 hours in a week for
        ExamOne? A: I don’t recall. Ex. KK at 34:9–11.



                                         11
 Case 1:16-cv-05165-ER-KNF Document 3201 Filed 09/18/20 Page 12 of 26




       §   Savanna Vomas — Q: Did you ever work more than 40 hours in a week for
           ExamOne? A: I couldn’t recall. Ex. LL at 45:14–16.
II.    PROCEDURAL HISTORY
       Vecchio ﬁled her complaint in June 2016. Doc. 1. In that complaint, she alleged

one count of failure to pay minimum wage in violation of 29 U.S.C. § 206 and one count
of failure to pay overtime in violation of 29 U.S.C. § 207. She alleged that she was owed
these wages for the entirety of her association with ExamOne, including the time during
which she was employed as an independent contractor. She further alleged that the
defendants failed to keep records with respect to her hours and that the defendants’
conduct was willful for purposes of extending the statute of limitations. In addition to
these federal claims, Vecchio alleged minimum wage, overtime, and wage theft counts
under sections 195 and 652 of the New York Labor Law.
       After approximately a year of discovery, the parties stipulated to the dismissal
without prejudice of the New York Labor Law claims in October 2017. Doc. 477.
Vecchio eventually reﬁled those claims in state court, after which the defendants removed
them to the Southern District; the case was assigned to this Court as related to the present
matter. See Vecchio v. Quest Diagnostics, Inc., No. 19 Civ. 5194 (ER) (S.D.N.Y. ﬁled

June 3, 2019).
       Six months after the state law claims were dismissed from this lawsuit, the Court
conditionally certiﬁed an FLSA collective on April 30, 2018. Doc. 644, 2018
WL 2021615. In its Opinion and Order, the Court found that Vecchio had made a
preliminary showing that the proposed members of the collective were similarly situated
to her in that they were subject to a common policy that did not allow them “to remain
clocked in while conducting pre- and post-appointment work.” 2018 WL 2021615, at *6.
ee Court authorized the issuance of a nationwide notice addressed to “All persons who
were employed directly by Defendants as Mobile Examiners (or similar job position),
whether designated as independent contractors or employees, at any time in the three




                                             12
 Case 1:16-cv-05165-ER-KNF Document 3201 Filed 09/18/20 Page 13 of 26




years prior to the ﬁling of this Complaint.” Id., at *8. By the end of the notice period,
nearly 3000 plaintiﬀs had opted in to the collective. Defs.’ SMF ¶ 7.

       Discovery proceeded under the guidance of Magistrate Judge Fox. On September
5, 2019, Judge Fox set a deadline of October 26, 2019, for the end of fact discovery.
Doc. 3156. He ultimately extended expert discovery to January 21, 2020. Docs. 3158,
313165. ee defendants ﬁled their motions for decertiﬁcation and partial summary
judgment on February 21, 2020. Docs. 3174, 3179.
III.   FLSA
       ee elements of FLSA minimum wage and overtime claims are straightforward.
First, the plaintiﬀ must prove she was an employee of the defendant. Second, she must
prove she was engaged in or employed by an enterprise engaged in interstate commerce.
And, third, she must prove that the defendant failed to pay her the minimum wage or
overtime as required by the FLSA. See 28 U.S.C. §§ 206(a)(1), 207(a)(1); see also, e.g.,
Zhong v. August August Corp., 498 F. Supp. 2d 625 (S.D.N.Y. 2007). Employers are not
limited to paying their employees hourly. Instead, they may choose to compensate their
workers by the “piece” — or unit of product produced — if the employer and employee
agree to that method of payment prior to the performance of the work. 28 U.S.C.
§ 207(g).

       It is the employer’s responsibility to keep accurate records of time worked. 28
U.S.C. § 211(c). If the employer does not keep such records, then the plaintiﬀ may prove
her hours worked through her own estimations, which at summary judgment, amount to
“suﬃcient evidence to show the amount and extent of [the uncompensated work] as a
matter of just and reasonable inference.” Kuebel v. Black & Decker Inc., 643 F.3d 352,
362 (2d Cir. 2011) (quoting Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 687
(1946)). Furthermore, for hours to count towards overtime, the employer must have
“actual or constructive knowledge” of the qualifying hours worked by the plaintiﬀ. Id. at
361. In that same vein, however, employers are allowed to discipline employees for


                                             13
 Case 1:16-cv-05165-ER-KNF Document 3201 Filed 09/18/20 Page 14 of 26




working overtime hours against the employer’s wishes — the employer must pay for
overtime, but it need not welcome it. See Chao v. Gotham Registry, Inc., 514 F.3d 280,

288 (2d Cir. 2008).
IV.    MOTION FOR SUMMARY JUDGMENT
       Summary judgment is appropriate where “the movant shows that there is no
genuine dispute as to any material fact.” Fed. R. Civ. P. 56(a). “An issue of fact is
‘genuine’ if the evidence is such that a reasonable jury could return a verdict for the non-
moving party.” Senno v. Elmsford Union Free Sch. Dist., 812 F. Supp. 2d 454, 467
(S.D.N.Y. 2011) (citing SCR Joint Venture L.P. v. Warshawsky, 559 F.3d 133, 137 (2d Cir.
2009)). A fact is “material” if it “might aﬀect the outcome of the suit under the governing
law.” Id. (internal quotation marks omitted). ee party moving for summary judgment is
ﬁrst responsible for demonstrating the absence of any genuine issue of material fact.
Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the moving party meets its burden,
“the nonmoving party must come forward with admissible evidence suﬃcient to raise a
genuine issue of fact for trial in order to avoid summary judgment.” Saenger v.
Monteﬁore Med. Ctr., 706 F. Supp. 2d 494, 504 (S.D.N.Y. 2010) (internal quotation
marks omitted) (citing Jaramillo v. Weyerhaeuser Co., 536 F.3d 140, 145 (2d Cir. 2008)).
But “[w]hen the burden of proof at trial would fall on the nonmoving party, it ordinarily

is suﬃcient for the movant to point to a lack of evidence to go to the trier of fact on an
essential element of the nonmovant’s claim.” Jaramillo, 536 F.3d at 145.
       A. As Against Vecchio
       ee defendants ﬁrst move for summary judgment against Vecchio as to her
minimum wage claims. eey argue that the plaintiﬀ’s own expert, in using Vecchio’s
documentation and testimony to illustrate her model, found that Vecchio did not suﬀer
any federal minimum wage violations. Indeed, Plancich concluded: “Ms. Vecchio does
not have Federal minimum wage violations.” In defense, Vecchio notes that her expert’s
review of the record was simply preliminary and illustrative. “When Dr. Plancich is


                                             14
 Case 1:16-cv-05165-ER-KNF Document 3201 Filed 09/18/20 Page 15 of 26




supplied with more data,” Vecchio argues, “‘she will use everything that we would have
and give you a more robust average.’” Doc. 3817 at 3 (quoting Badala Decl. in Opp. to

Mot. for Partial Summ. J. ex. 1 (“Plancich Dep.”) 67:12–16).
       It is unclear what use additional time could be to her. Vecchio has been named
plaintiﬀ in this case since its inception four years ago, and formal discovery has
proceeded for nearly as long. Vecchio already moved for extensions of time for expert
discovery to provide her expert additional data — all of which Judge Fox granted. After
ExamOne ﬁled its motion for partial summary judgment in February, this Court allowed
Vecchio over six weeks to formulate her opposition. Given that Vecchio could not
provide her expert with the needed information after all of this, the Court will not deny
summary judgment based on speculation of what Plancich could come up with between
now and a trial.
       Nor has Vecchio identiﬁed what data she could provide that would enable her
expert to come to a more favorable conclusion. On this point, Vecchio notes that there is
no “substantive timekeeping” on which her expert can rely. While it is true that
ExamOne was required to keep accurate records of Vecchio’s work, see 28 U.S.C.
§ 211(c), the failure to do so does not automatically entitle Vecchio to victory. Rather,
she must estimate the hours she worked and the wages she is owed. See Kuebel v. Black
& Decker Inc., 643 F.3d 352, 362 (2d Cir. 2011). To do so, she may engage an expert to
assist in those calculations. She did, and — to her evident chagrin — that expert found
that there were no violations of the federal minimum wage laws. Based on this expert
opinion — proﬀered for the purposes of this motion by ExamOne — the Court ﬁnds that
ExamOne has made its initial showing that there is no dispute over whether Vecchio
herself suﬀered minimum wage violations.
       Of course, the burden now shifts to Vecchio to create a genuine dispute of
material fact. See Saenger v. Monteﬁore Med. Ctr., 706 F. Supp. 2d 494, 504 (S.D.N.Y.
2010). In her attempt to do so, Vecchio points only to her own deposition testimony, in


                                             15
    Case 1:16-cv-05165-ER-KNF Document 3201 Filed 09/18/20 Page 16 of 26




which she asserts that she earned less than the minimum wage because she worked long
hours for ExamOne. She argues that this testimony alone is enough to dispute Plancich’s

unreserved conclusion that Vecchio suﬀered no federal minimum wage violations.
            But without even an estimate of the amount of money she earned in a given
week that could lead to a “just and reasonable inference” conﬂicting with Plancich’s
opinion, Kuebel, 643 F.3d at 362, this Court cannot ﬁnd that there is a genuine issue of
material fact for a jury to resolve.5 Vecchio’s conclusion that she must have earned less
than the minimum wage amounts to bare speculation and alone is not enough to satisfy
her burden. See Major League Baseball Properties, Inc. v. Salvino, Inc., 542 F.3d 290,
310 (2d Cir. 2008) (“A party opposing summary judgment does not show the existence of
a genuine issue of fact to be tried merely by making assertions that are conclusory or
based on speculation.” (internal citations omitted)). Accordingly, the Court GRANTS
the defendants’ motion for partial summary judgment as to Vecchio’s minimum wage
claims.
           B. As Against the 32 Opt-In Plaintiﬀs
           ee defendants also move to dismiss the overtime claims of the 32 opt-in
plaintiﬀs identiﬁed in supra note 1. ee defendants point to the transcripts of each of
these plaintiﬀs’ depositions in support. Twenty-two of these opt-in plaintiﬀs aﬃrmatively

testiﬁed that they did not work more than 40 hours in any given week.6 Eight testiﬁed
that they could not recall whether they worked more than 40 hours or otherwise
equivocated.7 Dickinson indicated that she was neither scheduled for nor recorded more
than 40 hours in a week. And Lisa Dunn indicated that she worked 60 to 80 hours in a
week for a number of companies, including ExamOne.

5
    "e wage data Vecchio provided to Plancich has not been provided to the Court.
6
 Speciﬁcally: Broady, Christion-Amador, Clyde, Contreras, Craig, Davis, Michelle Dunn, Fagan, Fantroy,
Gee, Harris, Kresko, Martin, Morrison, Pope, Raso, Robertson, Rodriguez, Schaefer, Truett, Wood and
Pichon.
7
    Speciﬁcally: Anderson, Hough, Knowles, Laurel, Parks, Pitzer, Gonzalez, and "omas.



                                                     16
    Case 1:16-cv-05165-ER-KNF Document 3201 Filed 09/18/20 Page 17 of 26




          Vecchio, on behalf of these opt-in plaintiﬀs, urges the Court to deny summary
judgment because the hazy nature of these plaintiﬀs’ recollections is not suﬃcient to

establish that they never worked more than 40 hours in a week. As an initial matter, this
argument does not apply to the 22 plaintiﬀs who unequivocally stated they did not work
more than 40 hours in a week.8 For all of the others, the Court would only agree if there
were any other evidence that tended to suggest these plaintiﬀs had worked more than 40
hours in any week for ExamOne. See Kennedy v. City of New York, 570 F. App’x 83, 84
(2d Cir. 2014) (ﬁnding a failure to recall does not create genuine dispute of material fact
alone).
          But there is no such evidence. For 30 of these opt-in plaintiﬀs, Vecchio did not
submit a single document in opposition other than the deposition transcript excerpts
already provided by the defendants. And the proof Vecchio did submit on the behalf of
the other two opt-in plaintiﬀs — i.e., one page of Harris’ deposition transcript and two
pages of Parks’ — does not address the time worked by these plaintiﬀs in excess of 40
hours at all.9
          Vecchio does suggest that applying her expert’s methodology to these opt-in
plaintiﬀs could still reveal violations of the overtime laws. eat may be true. But,
critically, Vecchio, on whom the burden to create a genuine dispute of material fact rests,
did not apply her expert’s methodology to these opt-in plaintiﬀs. ee two cases she cites


8
  Vecchio argues that the Court should deny summary judgment as to even these defendants because
“knowledge as to [employees’] wage theft is not an element of an FLSA overtime claim.” Doc. 3187 at 8
(citing Almanzar v. C & I Assocs., 175 F. Supp. 3d 270, 273 (S.D.N.Y. 2016)). While an accurate statement
of the law, this assertion is irrelevant. Vecchio must still demonstrate via some evidence that these opt-in
plaintiﬀs worked over 40 hours at some point in order to defeat summary judgment. See, e.g., Almanzar,
175 F. Supp. 3d at 274.
9
 "e disposition of this motion as to Lisa Dunn is a slightly closer question, as her testimony indicates that
she worked for more than 40 hours in a given week, albeit for a number of companies. Vecchio does not,
however, provide any proof that suggests that Dunn ever worked for more than 40 hours for ExamOne
alone, and therefore summary judgment is appropriate. Futhermore, the testimony proﬀered by ExamOne
shows that Dunn would ﬁnd it “hard” to provide any estimate as to how much she worked for any one
employer, further counseling in favor of granting summary judgment. Rooney Decl. in Support of Mot. for
Partial Summary J. ex. II at 37:1–10.



                                                     17
 Case 1:16-cv-05165-ER-KNF Document 3201 Filed 09/18/20 Page 18 of 26




in support of having the Court wait for new results from Plancich between now and trial
are inapposite. First, in Lockheed Martin Transportation Security Solutions v. MTA

Capital Construction Co., the parties “agreed to proceed with summary judgment brieﬁng
before damages discovery was completed,” and therefore summary judgment was
premature when disputes over damages calculations remained. No. 09 Civ. 4077 (PGG),
2014 WL 12560686, at *33 (S.D.N.Y. Sept. 16, 2014). No such agreement is in place
here, nor have the parties requested as much from this Court or Judge Fox. Furthermore,
the non-moving party actually produced evidence of damages during brieﬁng, unlike
Vecchio here. Id., at *32. Second, in Sathe v. Bank of New York, a dispute over the
methodology for calculating a real estate unit’s proﬁtability precluded summary
judgment. No. 89 Civ. 6810 (LBS), 1991 WL 102614, at *6 n.6 (S.D.N.Y. May 31,
1991). Here, there is no disagreement regarding how to calculate these plaintiﬀs’
damages, because Vecchio has produced no estimate of those damages at all of her own.
       In the absence of any evidence that tends to create a genuine dispute of material
fact as to the overtime claims of the 32 opt-in plaintiﬀs named in supra note 1, the Court
GRANTS the defendants’ motion for partial summary judgment.
V.     MOTION FOR DECERTIFICATION
       ee defendants move for decertiﬁcation of the collective, arguing that the opt-in

plaintiﬀs are not similarly situated to the named plaintiﬀ, Vecchio. ee Court agrees,
grants the defendants’ motion, and dismisses the claims of the opt-in plaintiﬀs without
prejudice.
       A. Ve “Similarly Situated” Test
       Persons “similarly situated” to a named plaintiﬀ may join an FLSA lawsuit. 29
U.S.C. § 216(b). A feature aimed at fulﬁlling FLSA’s remedial purpose, section 216(b)
allows plaintiﬀs to pool their resources and take “advantage of lower individual costs to
vindicate rights by the pooling of resources.” Scott v. Chipotle Mexican Grill, Inc., 954
F.3d 502, 515–16 (2d Cir. 2020), petition for cert. ﬁled, No. 20-257 (U.S. Aug. 28, 2020).


                                            18
 Case 1:16-cv-05165-ER-KNF Document 3201 Filed 09/18/20 Page 19 of 26




(quoting Hoﬀmann-La Roche Inc. v. Sperling, 493 U.S. 165, 170 (1989)). Unlike the
class action mechanism of Rule 23 of the Federal Rules of Civil Procedure, section

216(b) grants opt-in plaintiﬀs a right to join in the named plaintiﬀ’s claims. See id. at
515.
       ee Second Circuit has approved a two-step approach in determining whether opt-
in plaintiﬀs are similarly situated to the named plaintiﬀ. Scott, 954 F.3d at 515. In the
preliminary certiﬁcation phase, a district court examines aﬃdavits and determines
whether the named plaintiﬀs have made a “modest factual showing that they and others
together were victims of a common policy or plan that violated the law.” Glatt v. Fox
Searchlight Pictures, Inc., 811 F.3d 528, 540 (2d Cir. 2016). If the plaintiﬀs make that
showing, then the district court allows for a notice to be sent out to potential opt-in
plaintiﬀs. Id. In the ﬁnal decertiﬁcation phase, the court reexamines the collective after
the beneﬁt of discovery and makes a ﬁnal ruling on whether the collective is in fact
similarly situated to the named plaintiﬀs. Id. In that second phase, the plaintiﬀ has the
burden of showing that the opt-in plaintiﬀs are similarly situated to her. Zivali v. AT & T
Mobility, LLC, 784 F. Supp. 2d 456, 460 (S.D.N.Y. 2011). If the plaintiﬀs fail to meet
that burden, which is more stringent than that faced in the preliminary phase, then the
opt-in plaintiﬀs are dismissed without prejudice from the lawsuit. Id.
       Until recently, courts in this circuit considered three factors when examining
whether opt-in plaintiﬀs are similarly situated to the named plaintiﬀ: “the (1) disparate
factual and employment settings of the plaintiﬀs; (2) defenses available to defendants
which appear to be individual to each plaintiﬀ; and (3) fairness and procedural
considerations counseling for or against collective action treatment.” Zivali, 784 F. Supp.
2d at 460 (internal alteration and quotation marks omitted). Various courts have referred
to this analysis as the “ad hoc approach.” E.g., Ziessen v. Gen. Elec. Capital Corp., 267
F.3d 1095, 1103 (10th Cir. 2001); Gardner v. W. Beef Properties, Inc., No. 07 Civ. 2345
(NGG) (JMA), 2013 WL 1629299, at *4 (E.D.N.Y. Mar. 25, 2013).


                                             19
 Case 1:16-cv-05165-ER-KNF Document 3201 Filed 09/18/20 Page 20 of 26




        But shortly before brieﬁng of this motion concluded, a panel of the Second Circuit
called this ad hoc approach into question with its decision in Scott. 954 F.3d at 517. ee

majority ﬁrst deﬁned “similarly situated” to mean “that named plaintiﬀs and opt-in
plaintiﬀs are alike with regard to some material aspect of their litigation.” Id. at 516.
Such a similarity is not “any similarity,” but rather a “similarity with respect to an issue
of law or fact material to the disposition of their FLSA claim.” Id. at 516 n.4 (responding
to the dissent of Sullivan, J.). een, it compared the requirements of section 216(b) with
the predominance requirement of Rule 23 of the Federal Rules of Civil Procedure,
ultimately ﬁnding that the two analyses were altogether diﬀerent. “[A]nalogies to Rule
23,” the majority held, “are inconsistent with the language of § 216(b) and [the] question
of whether plaintiﬀs may proceed as a collective under the FLSA is to be analyzed under
the separate and independent requirements of § 216(b).” Id. at 518. Based on this
holding, the majority found that the district court had committed an abuse of discretion
by applying a higher level of scrutiny to a large collective through analogies to the
predominance requirement of Rule 23, as opposed to solely determining whether the
plaintiﬀs were similarly situated. Id. at 520–21.
        ee eﬀect of Scott on the ad hoc approach is unclear. In its opinion, the majority
“question[ed] whether the ad hoc approach is consistent with the notion that party
plaintiﬀs are similarly situated . . . to the extent they share a similar issue of law or fact
material to the disposition of their FLSA claims.” Scott, 954 F.3d at 517. It further
described the test as “abstract” and cautioned that its use could “import, through a back
door, requirements with no application to the FLSA,” as it held the district court did in
that case. Id. Nevertheless, the majority did not explicitly forbid the use of the ad hoc
approach, instead holding only that “it is error for courts to equate the requirements of




                                               20
 Case 1:16-cv-05165-ER-KNF Document 3201 Filed 09/18/20 Page 21 of 26




§ 216(b) with those of Rule 23 in assessing whether named plaintiﬀs are ‘similarly
situated’ to opt-in plaintiﬀs under the FLSA.” Id. at 520.10

         ee Court need not determine for the resolution of this motion whether the ad hoc
test remains a viable tool in this circuit. It is clear from the Scott majority’s holding that a
prerequisite for certiﬁcation is the existence of a material similarity. See id. at 516. ee
ad hoc test contains the same prerequisite. See id. at 524 (Sullivan, J. dissenting)
(arguing the need for courts to grapple with both “similarities and dissimilarities” through
use of the ad hoc test (emphasis added)).
         B. Lack of Similarity
         Vecchio, however, has not proven any such material similarity between herself
and the opt-in plaintiﬀs. In her brieﬁng, she advances only two potential similarities: (1)
that the members of the collective were all subjected to a policy of requiring oﬀ-the-clock
work; and (2) that the collective had similar job responsibilities. Neither is truly a
material issue that applies to the entirety of the collective.11
             Ze Policy of Oﬀ-the-Clock Work
         Vecchio’s primary allegation is that she and the other members of the collective
were required to work many hours oﬀ-the-clock. ExamOne allegedly forced them to do
so through a combination of oﬃcial policies to record only time worked away from home
and individual communications from management to not record time spent traveling or
performing pre-and post-examination work. If those hours were counted, she argues, she
and her fellow mobile examiners would be entitled to minimum wage, overtime, or both.




10
  Indeed, one of the cases on which the majority relied allowed the use of an ad hoc approach so long as it
was “modiﬁed so as to account for [its] ﬂaws.” Scott, 954 F.3d at 523 (Sullivan, J., dissenting) (quoting
Campbell v. City of Los Angeles, 903 F.3d 1090 (9th Cir. 2018)).
11
  Furthermore, Vecchio has made no request that the Court alter the collective’s deﬁnition or split it into
sub-groups. Cf., e.g., >ind v. Healthﬁrst Management Sercvs. LLC, No. 14 Civ. 9439, 2016 WL 718762
(S.D.N.Y. Dec. 9, 2016) (simultaneously examining a motion to decertify and a motion to amend the
complaint to substitute new collective deﬁnitions).



                                                     21
 Case 1:16-cv-05165-ER-KNF Document 3201 Filed 09/18/20 Page 22 of 26




        Although Vecchio never explicitly describes why having a policy of oﬀ-the-clock
work would be material to the FLSA analysis,12 such a policy could be material in two

ways. First, it could show that ExamOne’s record-keeping was “inaccurate or
inadequate,” allowing the members of the collective to prove their claims through “just
and reasonable inference.” Kuebel v. Black & Decker, 643 F.3d 352, 362 (2d Cir. 2011).
Second, it could tend to show that ExamOne had actual or constructive notice of hours
worked oﬀ-clock, rebutting a potential aﬃrmative defense. See id. at 361. But even
though these issues may be material, they are not common across the collective.
        As an initial matter, neither of these analyses will apply to those who worked as
independent contractors. ExamOne kept no time-records regarding the work completed
by these plaintiﬀs because it determined that they were not protected by the FLSA and
related laws. ee policies that Vecchio claims are unlawful — requiring mobile
examiners to record only portions of their time — only applied to those examiners
classiﬁed as employees. Accordingly, this issue is not shared across the collective.13
        Even if the independent contractors were put to the side, however, the alleged
practice would not show a material similarity supporting continued certiﬁcation. Vecchio
has failed to show that it was in fact a collective-wide policy to record only the time spent
in examinations, with the evidence showing that communication, enforcement, and
adherence to the policy of recording time varied across the collective. For example, some
managers stressed a policy of recording all time to some examiners, see, e.g., Rooney



12
  Vecchio does spend much of her brieﬁng claiming that examiners were not paid for oﬀ-the-clock time.
See, e.g., Doc. 3190 at 7. But this assertion is simply unsupported by the record. ExamOne may lawfully
compensate its examiners at a “piece-rate,” that is, for every examination conducted, rather than an hourly
wage. See 28 U.S.C. § 207(g). Only if the eﬀective wage — as calculated across all recorded and
unrecorded time — falls below the minimum wage or if overtime is not paid does a violation arise. Indeed,
the record is uncontested that if ExamOne’s Teletime system determined an employee was paid below
minimum wage or owed overtime, then ExamOne compensated the employee accordingly.
13
  For much the same reason, Vecchio cannot argue that the collective shares a similarity because
independent contractors were misclassiﬁed. Employees in the collective do not share that issue, and so any
classiﬁcation decision would have no bearing on their cases.



                                                    22
 Case 1:16-cv-05165-ER-KNF Document 3201 Filed 09/18/20 Page 23 of 26




Decl. exs. 8, 9; Harris Dep. 110:18–111:14, while others directed examiners to record
only time spent on examinations, see, e.g., Truett Dep. 57:17–22. Some examiners

recorded all of their time, e.g., Skelton Decl. ¶ 4, some recorded some time, e.g., Harris
Dep. 99:14–101:7, and others recorded no time at all, e.g., Seemer Dep. 27:1–28:15.
       eough there may be a dispute about what, in fact, ExamOne’s policy was
regarding tracking time spent in travel, pre-examination, and post-examination given
discrepancies in policy documents, compare Rooney Decl. ex. 4 at QUEST 1027
(requiring all time to be recorded) with Badala Decl. ex. 15 at QUEST 3 (requiring only
time away from home to be recorded), the proof before the Court suggests that there is no
single issue common to the entire collective. For some of the employee-plaintiﬀs, time
records may be complete and accurate, while for others they will be non-existent; such a
variation would prevent a fact-ﬁnder from determining that all plaintiﬀs are entitled to
proving their hours worked with a just and reasonable inference. Similarly, the varying
testimony across the deposed opt-in plaintiﬀs illustrates that no fact-ﬁnder could make a
blanket ﬁnding that ExamOne had actual or constructive knowledge of all unrecorded
hours worked by the members of the collective.
       eis ﬁnding is similar to those made in both Zind v. Healthﬁrst Management
Services LLC, No. 14 Civ. 9439 (LGS), 2016 WL 718762 (S.D.N.Y. Dec. 9, 2016) and
Zivali v. AT & T Mobility, LLC, 784 F. Supp. 2d 456 (S.D.N.Y. 2011). In Zind, Judge
Schoﬁeld found that the collective before her did not share a similarity in their work
circumstances because some had been told to work oﬀ-the-clock and others had not.
2016 WL 718762, at *3. And in Zivali, Judge Rakoﬀ found that the knowledge of
individual managers varied, precluding a collective-wide ﬁnding of actual or constructive
knowledge of plaintiﬀs’ work. 784 F. Supp. 2d at 468. eis Court likewise declines to




                                             23
 Case 1:16-cv-05165-ER-KNF Document 3201 Filed 09/18/20 Page 24 of 26




ﬁnd that there exists a collective-wide policy of requiring oﬀ-clock work that would be
material to an analysis under the FLSA.14
             Ze Similarity in Job Responsibilities
        Vecchio claims that the job responsibilities of the collective members are
suﬃciently similar such that the methodology of her expert, Plancich, could be used to
estimate hours worked across the collective. If this were true, then the plaintiﬀs would be
similarly situated in a manner that counsels proceeding as a collective.
        But they are not. Plancich made her estimates of time worked outside of
examinations using the depositions of only 12 opt-in plaintiﬀs selected by Vecchio.
While it is true, at least in actions brought by the Secretary of Labor, that “a
‘representative sample’ of employees can provide a foundation for assumptions about the
overall employee pool,” Harold Levinson Assocs., Inc. v. Chao, 37 F. App’x 19, 21 (2d
Cir. 2002) (citing Reich v. S. New England Telecomms. Corp., 121 F.3d 58, 66–67 (2d Cir.
1997)), nowhere in her report does Plancich explain whether this 0.4% of the collective
can be fairly considered representative of the whole. Cf. Reich, 121 F.3d at 67–68
(ﬁnding a sample of 2.5% suﬃciently representative); id. (collecting cases that found
samples of 22.4, 55.9, 10.6, 61.5, and 2.7 percent suﬃciently representative).
        Of course, “[i]t is axiomatic that the weight to be accorded evidence is a function

not of quantity but of quality and that, depending on the nature of the facts to be proved, a
very small sample of representational evidence can suﬃce.” Reich, 121 F.3d at 67
(internal citations omitted). But Vecchio has not proven that the quality of her sample is
any better than its quantity. To begin, Plancich does not explain in her report why only
12 depositions were used despite 59 depositions of employees being taken in this matter
or why those particular 12 deponents were chosen. Although the Court does not go so far

14
  Vecchio argues that this Court faces “precisely the opposite situation, where examiner after examiner has
testiﬁed that they were directed to work oﬀ-the-clock.” Doc. 3190 at 8. But Vecchio overstates the record.
As noted, the record shows that any policy of directing oﬀ-clock work was inconsistently applied across the
collective, and accordingly cannot form the basis for a collective-wide ﬁnding.



                                                    24
 Case 1:16-cv-05165-ER-KNF Document 3201 Filed 09/18/20 Page 25 of 26




to ﬁnd that this decision is “biased” as ExamOne’s expert opines, Krock Rep ¶ 47, it does
ﬁnd that these omissions reduce the weight of this evidence. Furthermore, the 12

deponents Vecchio provided to Plancich show wide variation in the amount of time they
spent on various tasks, further showing that this hand-picked dozen — and therefore this
methodology — can not be used to show that all nearly 3000 opt-in plaintiﬀs are
similarly situated for purposes of certiﬁcation.
       Instead, the Court will look to the weight of the evidence presented by the dozens
of depositions produced by the defendants in their decertiﬁcation motion. As described in
supra Part I.C, these depositions show that the examiners varied widely in how long it
took to perform examination procedures, pre-appointment work, post-appointment work,
and to travel. It would be impossible for the Court or a jury to decide in one fell swoop
the proper hours calculation for the entire collective, even given the relatively low
requirement that it make such a ﬁnding using a “just and reasonable inference.”
Accordingly, the Court ﬁnds that the collective is not similarly situated in this respect.
                                            ***
       As Vecchio has not proﬀered any true similarities between herself and the
collective, ExamOne’s motion for decertiﬁcation is granted. ee Court, however, stresses
two ﬁnal points in conclusion. First, ﬁnding that the collective must be decertiﬁed does

not imply that the members of the collective do not have valid claims under the FLSA.
ee collective members’ claims are dismissed without prejudice, and they may choose to
reﬁle their claims separately or as their own collectives that are similarly situated. And,
second, the Court does not make this ﬁnding because it determines that the diﬀerences
among the members of the collective outweigh the similarities. Rather, it makes this
determination because Vecchio’s proﬀered similarities between herself and the collective
are merely superﬁcial; none are in any respect material to the disposition of their claims.
See Scott v. Chipotle Mexican Grill, Inc., 954 F.3d 502, 516 (2d Cir. 2020). For these
reasons, the claims of all opt-in plaintiﬀs are DISMISSED without prejudice.


                                             25
 Case 1:16-cv-05165-ER-KNF Document 3201 Filed 09/18/20 Page 26 of 26




VI.        CONCLUSION
           For the forgoing reasons, the defendants’ motions for summary judgment and

decertiﬁcation are GRANTED. ee Court makes the following orders:
           §    Vecchio’s minimum wage claims are DISMISSED with prejudice;
           §    ee overtime claims of the 32 opt-in plaintiﬀs named in supra note 1 are
                DISMISSED with prejudice; and
           §    ee claims of all remaining opt-in plaintiﬀs are DISMISSED without
                prejudice.

ee parties are directed to appear for a status teleconference on October 9, 2020, at
10:30 a.m. eey are further are directed to dial (877) 411-9748 and enter access code
302 9857# at that time. ee Clerk of Court is respectfully directed to terminate all
plaintiﬀs in this case except for Vecchio and terminate the motions, Docs. 3174, 3179,
and 3184.15


It is SO ORDERED.


Dated:         September 18, 2020
               New York, New York

                                                           EDGARDO RAMOS, U.S.D.J.




15
     "e application for oral argument is denied as moot.



                                                      26
